DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Application Status
Claims 1-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 09/22/2021 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments filed 02 May 2022 with respect to the rejection of claim 17 under 35 USC 112(b) has been fully considered and are persuasive. As such, the rejection under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments filed 22 September 2021 with respect to independent claims 1 and 15-16 as being unpatentable 35 USC 103 over Gearhart et al in view of Greenwood and Tharaldson have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-17 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 15, and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claim 1 recite and in accordance with a determination that an application associated with a first vehicle, different from the map application, is installed on the electronic device, the respective information is first information. That is, other than reciting “in communication with a display generation component” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “electronic device in communication with a display generation component”, the claim(s) limitations encompass a person looking at data of different applications on an electronic device could determine respective information and labeling/associating the respective information as first information . The mere nominal recitation of “a processor coupled to the memory” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of displaying, a map user interface of a map application, wherein: the map user interface includes a representation of a map and respective information, wherein the first information is based on a characteristic of the first vehicle received by the map application from the application associated with the first vehicle, an electronic device, display generation component, map user interface, processor, memory, and a non-transitory computer readable storage medium. The displaying step is recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited limitation “wherein the first information is based on a characteristic of the first vehicle received by the map application from the application associated with the first vehicle “is recited at a high level of generality as a general description (describing) of what the first information are or represent which amounts to mere data description and is a form of extra-solution activity. The recited additional limitation(s) of an electronic device, display generation component, map user interface, processor, memory, and a non-transitory computer readable storage medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the displaying step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-14 and 17 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-17 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gearhart et al (US20150051829) in view of Chourasiya (US20180088966) in view of Tharaldson et al (US20140244110).
	As regards claim 1, Gearhart et al teaches a method, comprising (see at least [abstract]): at an electronic device in communication with a display generation component (see at least [0006], [0023], and [0029]): displaying, via the display generation component, a map user interface of a map application (see at least [0024-0025] and [0029]), wherein: the map user interface includes a representation of a map and respective information (see at least [0024-0025], [0029], and [0056], Gearhart et al teaches that the map is being displayed with respective information (break points) calculated based on information regarding the vehicle retrieved from the vehicle), wherein the first information is based on a characteristic of the first vehicle received by the map application from a source external to the map application (see at least [0024-0025], [0029], and [0056]). Though Gearhart et al teaches a map application displaying information and points of interest based on vehicle information as outlined above, Gearhart et al. do not specifically teach that in accordance with a determination that a second application, different from the map application, is installed on the electronic device, the respective information is first information. 
However, Chourasiya teaches that in accordance with a determination that a second application, different from the map application, is installed on the electronic device, the respective information is first information (See at least [0077-0078], [0081], [0109], and [0125], Chourasiya teaches sharing a data item from the first application to second application or second application to first and invoking of application between first and second applications and further displaying graphical representation of the second application in the background of the first application in which both first and second applications are in the same electronic device.). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al to incorporate the teachings of Chourasiya that in accordance with a determination that a second application different from the map application, is installed on the electronic device, the respective information is first information. This would be done to increase convenience of an electronic device by improving management (accessing/transferring information/sharing data) between applications (see Chourasiya para 0003-0005).  
Furthermore, Gearhart as modified by Chourasiya do not specifically teach wherein the second application is an application associated with a first vehicle. Tharaldson et al teaches wherein the second application is an application associated with a first vehicle (see at least [0063-0064], [0076-0077], [0083], and [0107]).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya to incorporate the teachings of Tharaldson et al wherein the second application is an application associated with a first vehicle. As both teach applications communicating with user interface for sharing or displaying data. This would be done to increase convenience of the user by providing the user data associated with the vehicle from the vehicle when planning a route or a trip (see Tharaldson et al para 0064). 
As regards claim 2, Gearhart et al teaches wherein: the respective information and the first information are of a respective type (see at least [0024-0025], [0029], and [0056]); and when information corresponding to the vehicle is not received, the respective information is second information of the respective type, wherein the second information is not based on the characteristic of the first vehicle (see at least [0006], [0021-0025], and [0037], Gearhart et al teaches when routing a vehicle based on only user data input and not information corresponding to the characteristic of the first vehicle, as such, under the broadest reasonable interpretation, Gearhart et al teaches the abovementioned limitation.). Gearhart et al do not specifically teach and in accordance with a determination that the application associated with the first vehicle is not installed on the electronic device. Chourasiya teaches a determination that the application associated with the first vehicle is not installed on the electronic device (See at least [0077-0078], [0081], [0109], and [0125], Chourasiya teaches invoking a second application either installed in the client device. This implies when the second application is not in the user device, the remote source is invoked to obtain data.). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al to incorporate the teachings of Chourasiya that a determination that the application associated with the first vehicle is not installed on the electronic device. This would be done to increase convenience of an electronic device by improving management (accessing/transferring information/sharing data) between applications (see Chourasiya para 0003-0005).  
As regards claim 3, Gearhart et al teaches wherein the respective information is displayed in response to a user input corresponding to a request to display directions from a first location to a second location (see at least [0006], [0023-0025], [0029], [0037], and [0056], Gearhart et al teaches that the map is being displayed with respective information (break points) calculated based on information regarding the vehicle in response to input data from a user’s electronic device).
As regards claim 4, Gearhart et al teaches wherein the first information includes one or more suggested routes to travel from the first location to the second location using the first vehicle (see at least [0023], [0036], and [0041]).
As regards claim 5, Gearhart et al teaches wherein the characteristic of the first vehicle includes a current estimated distance that the first vehicle is able to travel (see at least [0007, [0046], and [0056]), and a first suggested route of the one or more suggested routes includes a suggested stop to charge a battery of the first vehicle (see at least [0007, [0037], [0046], and [0056]).
As regards claim 6, Gearhart et al teaches wherein the characteristic of the first vehicle includes a current estimated distance that the first vehicle is able to travel (see at least [0007, [0046], and [0056]). 
As regards claim 11, Gearhart et al teaches while displaying the respective information, receiving, from the application associated with the first vehicle, updated information about the characteristic of the first vehicle (see at least [0038], [0046], [0063-0065], and [0076-0077]); and in response to receiving the updated information about the characteristic of the first vehicle, updating the respective information based on the updated information about the characteristic of the first vehicle (see at least [0038], [0063-0065], and [0076-0077]).
As regards claim 13, Gearhart et al teaches updating the respective information based on the updated information about the characteristic of the first vehicle is performed while providing navigation directions for the first vehicle (see at least [0038-0039], [0063-0065], and [0076-0077]), and includes updating the navigation directions based on the updated information about the characteristic of the first vehicle (see at least [0038-0039], [0063-0065], and [0076-0077]).
As regards claim 14, Gearhart et al teaches wherein updating the navigation directions based on the updated information about the characteristic of the first vehicle includes adding a suggested stop to the navigation directions (see at least [0005], [0010], [0038-00340], [0063-0065], and [0076-0077]).
Regarding claims 15-16, please see the rejection above with respect to claim 1 which is commensurate in scope with claims15-16, with claim 1 being drawn to a method, claim 15 being drawn to a corresponding electronic device, and claim 16 and being drawn to a corresponding non-transitory computer readable medium.
As regards claim 17, Gearhart et al as modified by Chourasiya do not specifically teach wherein the characteristic indicates a compatibility of the first vehicle with an entity associated with the first information. Tharaldson et al teaches wherein the characteristic indicates a compatibility of the first vehicle with an entity associated with the first information (see at least [0077], [0079], [0083] and [0156]).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya to incorporate the teachings of Tharaldson et al wherein the characteristic indicates a compatibility of the first vehicle with an entity associated with the first information. As both teach applications communicating with user interface for sharing or displaying data. This would be done to increase convenience of the user by providing the user data associated with the vehicle from the vehicle when planning a route or a trip (see Tharaldson et al para 0064). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gearhart et al (US20150051829) in view of Chourasiya (US20180088966) in view of Tharaldson et al (US20140244110) in view of Teske (US20190383637).
As regards claim 7, Gearhart et al as modified by Chourasiya and Tharaldson et al do not specifically teach wherein the characteristic of the first vehicle includes a type of charger compatible with the first vehicle. Teske teaches wherein the characteristic of the first vehicle includes a type of charger compatible with the first vehicle (see at least [0063]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya and Tharaldson et al to incorporate the teachings of Teske wherein the characteristic of the first vehicle includes a type of charger compatible with the first vehicle. This would be done to increase convenience of a user of a an electric vehicle in which he/she may seek a charging station depending on the type of charger compatible with the vehicle.
As regards claim 8, Gearhart et al as modified by Chourasiya and Tharaldson et al do not specifically teach wherein the characteristic of the first vehicle includes a vehicle type. Teske teaches wherein the characteristic of the first vehicle includes a vehicle type (see at least [0063] and [Fig. 7-8]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya and Tharaldson et al to incorporate the teachings of Teske wherein the characteristic of the first vehicle includes a vehicle type. This would be done to increase convenience of a user of a an electric vehicle in which he/she may seek a charging station depending on the type of charger compatible with the vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gearhart et al (US20150051829) in view of Chourasiya (US20180088966) in view of Tharaldson et al (US20140244110) in view of Fisher et al. (US20130179057).
As regards claim 9, Gearhart et al. as modified by Chourasiya and Tharaldson et al do not specifically teach wherein the characteristic of the first vehicle includes a current charge level of the first vehicle. Fisher et al teaches wherein the characteristic of the first vehicle includes a current charge level of the first vehicle (see at least [0084]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya and Tharaldson et al to incorporate the teachings of Fisher et al wherein the characteristic of the first vehicle includes a current charge level of the first vehicle. This would be done to increase a driver’s convenience by assisting the driver in determining an appropriate time to fill up or recharge a vehicle. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gearhart et al (US20150051829) in view of Chourasiya (US20180088966) in view of Tharaldson et al (US20140244110) in view of Profitt-Brown et al (US20110224852).
As regards claim 10, Gearhart et al as modified by Chourasiya and Tharaldson et al do not specifically teach in accordance with the determination that an application associated with the first vehicle, different from the map application, is installed on the electronic device, displaying, in the map user interface, an affordance corresponding to the application associated with the first vehicle; receiving, via one or more input devices, a user input selecting the affordance; and in response to receiving the user input selecting the affordance, initiating a process to enable the map application to receive information corresponding to the characteristic of the first vehicle from the application associated with the first vehicle.
 Profitt-Brown et al teaches in accordance with a determination that an application associated with the first vehicle, different from the map application, is installed on the electronic device, displaying, in the map user interface, an affordance corresponding to the application associated with the first vehicle (see at least [0005], [0026-0027], and [0033], Profitt-Brown et al teaches a mobile application that permits a user to obtain information about an electric vehicle. Profitt-brown et al also implicitly teach that the mobile application being displayed on a user device which may be configured with one or more software application having graphical interface); receiving, via one or more input devices, a user input selecting the affordance (see at least [0005], [0026-0027], and [0033], Profitt-Brown et al implicitly teaches user input to permit a user to obtain information about the electric vehicle); and in response to receiving the user input selecting the affordance, initiating a process to enable the map application to receive information corresponding to the characteristic of the first vehicle from the application associated with the first vehicle see at least (see at least [0005], [0026-0027], and [0033]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya and Tharaldson et al to incorporate the teachings of Profitt-Brown et al that in accordance with the determination that an application associated with the first vehicle, different from the map application, is installed on the electronic device, displaying, in the map user interface, an affordance corresponding to the application associated with the first vehicle; receiving, via one or more input devices, a user input selecting the affordance; and in response to receiving the user input selecting the affordance, initiating a process to enable the map application to receive information corresponding to the characteristic of the first vehicle from the application associated with the first vehicle. This would be done to allow an electric vehicle owner to obtain information in regards to his/her vehicle. This would increase the convenience of the electric vehicle owner by being able to be aware of specific vehicle information for example charge status. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gearhart et al. (US20150051829) in view of Chourasiya (US20180088966) in view of Tharaldson et al (US20140244110) in view of Christen et al (US20190219411).
As regards claim 12, Gearhart et al teaches wherein the updated information about the characteristic of the first vehicle includes a current charge level of the first vehicle (see at least [0038], [0063-0065], and [0076-0077]), however, Gearhart et al as modified by Chourasiya and Tharaldson et al do not specifically teach the updated information about the characteristic of the first vehicle is received while the first vehicle is being charged. Christen et al teaches the updated information about the characteristic of the first vehicle is received while the first vehicle is being charged (see at least [[0038], and [0045]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Gearhart et al as modified by Chourasiya and Tharaldson et al to incorporate the teachings of Christen et al updated information about the characteristic of the first vehicle is received while the first vehicle is being charged. Christen et al teaches the updated information about the characteristic of the first vehicle is received while the first vehicle is being charged. This would be done to further increase convenience of an electric vehicle user by being able to receive updates of a vehicle during charging so time wasted at the charging station may be reduced. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667